OPINION — AG — A STATUTE ASSESSING THE SUM OF $1.00 OR $2.00 AS COSTS IN CRIMINAL CASE WHERE THE ARREST WAS MADE BY A HIGHWAY PATROLMAN WOULD BE CONSTITUTIONAL, SINCE SUCH A FEE DOES NOT APPEAR TO BE EXCESSIVE OR UNREASONABLE. WE ARE NOT MINDFUL OF THE DOUBT CASE UPON THE ABOVE CONCLUSION BY VIRTUE OF THE FACT THAT MONEY COLLECTED BECAUSE OF SAID ARREST FEE WOULD BE REQUIRED TO BE TRANSMITTED TO THE COMMISSIONER OF PUBLIC SAFETY TO BE USED IN FINANCING THE GENERAL OPERATIONS OF THE OKLAHOMA HIGHWAY PATROL. SUCH DOUBT ARISES UNDER THE DOCTRINE OF SEPARATION OF THE POWERS OF GOVERNMENT AND THE PRINCIPLE OF LAW THAT THE COURTS MAY NOT BE RELEGATED TO THE ROLE OF TAX GATHERER. CITE: 28 O.S.H. 101, 47 O.S.H. 116.15, 47 O.S.H. 363 (JAMES GARRETT)